             Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 1 of 34




Richard R. Best
Kristina Littman
John O. Enright
Victor Suthammanont
Morgan B. Ward Doran
Jon Daniels
SECURITIES AND EXCHANGE COMMISSION
New York Regional Office
200 Vesey Street, Suite 400
New York, New York 10281-1022
(212) 336-5674 (Suthammanont)
Email: SuthammanontV@sec.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE COMMISSION,
                                                                    21 Civ. ____ ( )
                              Plaintiff,
                                                                    ECF Case
            -- against --
                                                                    COMPLAINT
APOSTOLOS TROVIAS,                                                  AND JURY DEMAND

                              Defendant.


       Plaintiff Securities and Exchange Commission (“Commission”), for its Complaint against

Defendant Apostolos Trovias (“Trovias”) alleges as follows:

                            SUMMARY OF THE ALLEGATIONS

       1.      From at least December 2016 through February 2021, Trovias—operating under

the pseudonymous online avatar “TheBull”—engaged in a deceptive scheme to offer and sell

what he called “insider trading tips” on Dark Web marketplaces to purchasers seeking an unfair

advantage when trading securities in the public markets.

       2.      The Dark Web is a part of the internet that requires specialized software to access

and is specifically designed to facilitate anonymity by obscuring users’ identities, including by
             Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 2 of 34




hiding users’ internet protocol addresses. The anonymity provided by the Dark Web allows users

to sell and purchase illegal products and services, including illicit drugs, stolen identities,

hacking services, and in this case, “insider trading tips.”

       3.      Trovias claimed that his tips consisted of order-book data from a securities trading

firm—purportedly material, nonpublic information—that was provided to him by an employee of

the trading firm. These statements were either materially false and misleading and made in

furtherance of a scheme to deceive purchasers who wanted to trade on inside information, or if

true and Trovias’s source in fact existed and provided some or all of the tips from actual order-

book data (or if Trovias misappropriated the order-book data himself), Trovias engaged in a

fraudulent scheme to sell material, nonpublic information that he knew or was reckless in not

knowing was obtained in violation of a duty of trust and confidence for a personal benefit to the

tippers (including himself).

       4.      Trovias sold those tips through weekly and monthly subscriptions, as well as

through one-off sales. Over the course of his scheme, Trovias sold over 100 subscriptions to

investors via the Dark Web, and purchasers traded securities on the basis of tips that Trovias

provided to them.

       5.      In addition to order-book information, and in keeping with his scheme to

monetize what he claimed to be material inside information, Trovias sold the pre-release

earnings reports of publicly traded companies—material, nonpublic information—that he knew

or was reckless in not knowing were obtained in violation of a duty of trust and confidence for

personal benefit.

       6.      Unfortunately for Trovias, among his customers were undercover Internal

Revenue Service (“IRS”) and Federal Bureau of Investigation (“FBI”) special agents to whom he



                                                   2
             Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 3 of 34




sold subscription plans and earnings reports and with whom he discussed creating a new Dark

Web marketplace specifically designed to facilitate the illicit exchange of inside information.

                                           VIOLATIONS

       7.         By engaging in the conduct set forth in this Complaint, Defendant committed

securities fraud in violation of Section 10(b) of the Securities Exchange Act of 1934 (the

“Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5].

       8.         Unless Defendant is permanently restrained and enjoined, he will continue to

engage in the acts, practices, and courses of business set forth in this Complaint, and in acts,

practices, and courses of business of similar type and object.

                   NATURE OF THE PROCEEDING AND RELIEF SOUGHT

       9.         The Commission brings this action pursuant to the authority conferred upon it by

Sections 21(d)(1) and (d)(5) of the Exchange Act [15 U.S.C. §§ 78u(d)(1) and (d)(5)] seeking a

final judgment: (a) permanently restraining and enjoining Defendant Trovias from engaging in

the acts, practices, and courses of business alleged herein; (b) permanently restraining and

enjoining Defendant from establishing and/or operating any website that permits the offer, sale,

or purchase of nonpublic information concerning the issuers of publicly traded securities; (c)

ordering the Defendant to disgorge with prejudgment interest all ill-gotten gains from the

conduct alleged in this Complaint pursuant to Section 21(d)(5) of the Exchange Act, 15 U.S.C.

§ 78u(d)(5), and Sections 6501(a)(1) and (a)(3) of the National Defense Authorization Act for

Fiscal Year 2021, Pub. L. No. 116-283, to be codified at 15 U.S.C. §§ 78u(d)(3) and 78u(d)(7);

and (d) imposing civil money penalties on Defendant pursuant to Section 21(d)(3) of the

Exchange Act [15 U.S.C. § 78u(d)(3)] or Section 21A(a)(2) of the Exchange Act [15 U.S.C.

§ 78u-1(a)(2)].



                                                  3
             Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 4 of 34




                                 JURISDICTION AND VENUE

       10.     This Court has jurisdiction over this action pursuant to Sections 21(d), 21(e),

21A(a)(1), and 27 of the Exchange Act [15 U.S.C. §§ 78u(d), 78u(e), 78u-1(a)(1) and 78aa].

Defendant, directly or indirectly, made use of the means or instruments of transportation or

communication in, and the means or instrumentalities of, interstate commerce, or of the mails, in

connection with the transactions, acts, practices, and courses of business alleged herein.

       11.     Venue is proper in the Southern District of New York pursuant to Section 27 of

the Exchange Act [15 U.S.C. § 78aa]. Among other things, Trovias offered and sold “insider

trading” tips and a pre-release earnings report to at least one customer in this district, including

sales to an FBI agent.

                                           DEFENDANT

       12.     Trovias, age 30, is a citizen of Greece whose last known residence is in Greece.

Since at least 2016, Trovias has maintained vendor accounts on several Dark Web marketplaces.

Trovias used the online avatar “TheBull” on these marketplaces, where he offered and sold what

he claimed were “insider trading tips” that he obtained from an insider at a trading firm.

                            BACKGROUND ON THE DARK WEB

       13.     The Dark Web is a segment of the internet accessed through specialized software.

The Dark Web is comprised of multiple overlay networks, or “darknets,” which are designed to

ensure users can access the internet securely and anonymously.

       14.     Darknets are physically connected to the regular internet, but are not accessible

without specialized software. Specialized software is required because darknets use multistep

routing and layered encryption. Together these routing and encryption techniques obfuscate the




                                                  4
             Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 5 of 34




internet protocol address (“IP address”) information that is typically used to identify users’

locations. They also make the intercepted content of any communications difficult to read.

       15.     The most prominent darknet is The Onion Router (“Tor”) network. Unlike the

“surface web,” which employs a number of different top-level domains for its websites (e.g.,

“.com,” “.gov,” and “.edu”), all Tor websites use “.onion.” The Tor network employs an

approach that first encrypts and then routes all internet traffic through numerous peer-to-peer

routers, known as nodes or relays. As data moves from node to node, a layer of encryption that

protects the information being sent is peeled away. The result is that no single node is able to

read both the originating IP address and the content of the message.

       16.     Due to its dominant market share, the Tor network is home to the bulk of the Dark

Web’s marketplaces. Similar in structure and appearance to surface web auction websites, Dark

Web marketplaces allow vendors to sell goods and services in return for a percentage of the

proceeds. Because of their perceived anonymity and security, Dark Web marketplaces are

popular destinations for users who wish to traffic in illegal products and services.

       17.     Bitcoin and other digital assets are the primary mediums of exchange on Dark

Web marketplaces because of the anonymity such assets appear to offer.

                                              FACTS

A.     Trovias Offered and Sold “Insider Trading Tips” on the Dark Web

       (i)     AlphaBay

       18.     AlphaBay was a Dark Web marketplace, operated on the Tor network, through

which users could offer and purchase a variety of illegal goods and services. The FBI shut down

AlphaBay in July 2017.

       19.     Trovias joined AlphaBay on December 5, 2016, employing the username

“TheBull.”
                                                 5
             Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 6 of 34




       20.     At the time, AlphaBay offered users various categories of goods and services,

including “Drugs & Chemicals,” “Counterfeit Items,” “Weapons,” and “Fraud.”

       21.     Two days after joining AlphaBay, Trovias posted this listing in AlphaBay’s

“Fraud” category:




       22.     Trovias’s listing was entitled “Hedge Fund Insider | Stock Trade Tips $ Promo

Price $” and offered “[i]nside trading tips coming from an actual office clerk working in a

trading branch.” He wrote that “[b]uying my service will [give] you an edge by knowing what

the big boys are buying or selling.”

       23.     Trovias charged a promotional price of $29.95 per tip.

       24.     In addition, in January 2017, Trovias began selling a monthly plan for access to

his insider trading tips. Trovias advertised this service using language similar to the listing for

individual tips; in particular he stated that the tips were inside information, came from an “actual

                                                  6
                Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 7 of 34




office clerk working in a trading branch,” and would reveal “what the big boys are buying or

selling.”

          25.    Trovias offered the plan for $299 per month.

          26.    Trovias also offered a weekly plan for $99.95, which was identical to the monthly

plan except for the differences in duration and price.

          27.    All of Trovias’s sales on AlphaBay (as well as the other markets described herein)

were payable in bitcoin.

          28.    Trovias’s advertisements on AlphaBay was accessible at all times from the United

States.

          29.    Trovias’s AlphaBay advertisements either were materially false and misleading

insofar as Trovias did not actually obtain information concerning institutional trading data from

an insider at a trading firm, or if his statements were true, Trovias offered to sell, for securities

trading purposes, material, nonpublic information that he knew, recklessly disregarded, or had

reason to know was obtained in violation of a duty of trust and confidence for a personal benefit

based on the allegations described herein, including in Paragraphs 21-22, 24, 32, 42, 49, 58, 62,

67, 73-74, 85, and 88.

          30.    In June 2017, Trovias sold a weekly plan to an undercover IRS agent (“IRS

Agent”) via his AlphaBay listing. He later also sold a monthly plan to the IRS Agent. The IRS

Agent was located in the United States when communicating with Trovias and the IRS Agent

confirmed to Trovias in a June 2017 email that he was based in the U.S.

          31.    Beginning on June 16, 2017, Trovias provided daily tips to the IRS Agent in

emails that stated the ticker symbol of the stock, whether the trade should be a long position (a

purchase) or short position (a sale), and offered a confidence level for the tip ranging from 0 (for



                                                   7
             Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 8 of 34




low expected returns) to 10 (high expected returns). For example, the below tip concerns PTC

Therapeutics, Inc., a U.S. company with offices throughout the country whose securities trade on

the NASDAQ exchange (Ticker: PTCT):




       32.     During his correspondence with the IRS Agent, Trovias confirmed that the tips

came from an insider with access to a “trading branch’s” order book. In later correspondence

with the FBI, he indicated that he was a “vendor” for “someone processing orders for a fund.”

Trovias also told an AlphaBay customer, “Purchaser 1,” that “[t]he tips are coming from a

company’s order book and are based on big buy/sell orders.” These statements either were

materially false and misleading because Trovias knew or was reckless in not knowing that he did

not obtain information from an insider processing institutional trading orders, or to the extent

that these statements were true, they evidence that Trovias knew, recklessly disregarded, or had

reason to know that the tips were obtained in violation of a duty of trust and confidence for a

personal benefit.




                                                 8
             Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 9 of 34




       33.     In addition, on June 13, 2017, Trovias sent a tip concerning Ominto, Inc.

(“OMNT”), a U.S. company whose securities trade on the NASDAQ exchange (Ticker: OMNT),

to another AlphaBay customer, “Purchaser 2,” through AlphaBay’s messaging system. Trovias’s

tip alerted Purchaser 2 to buy after the NASDAQ market opened.

       34.     Two days later, on June 15, 2017, Purchaser 2 messaged Trovias and said that he

had made approximately 8% on his purchase of Ominto stock—demonstrating that Purchaser 2

had purchased Ominto stock on the basis of the tip Trovias provided as part of his fraudulent

scheme to monetize actual and/or the appearance of actual inside information.

       35.     On June 14, 2017, Trovias sent a tip concerning Aeglea Bio Therapeutics Inc.

(“AGLE”), a U.S. company whose securities trade on the NASDAQ exchange (Ticker: AGLE),

to Purchasers 1 and 2 through AlphaBay’s messaging system. Trovias’s tip advised Purchasers 1

and 2 to purchase the stock after the NASDAQ market opened.

       36.     Two days later, on June 16, 2017, Purchaser 1 messaged Trovias, indicated that

she had purchased AGLE’s stock, and stated that Trovias’s tips “are great”—demonstrating that

Purchaser 1 had traded on the basis of a tip Trovias provided as part of his fraudulent scheme to

monetize actual and/or the appearance of actual inside information.

       37.     Three days after that, on June 19, 2017, Purchaser 2 confirmed in a message to

Trovias that she had purchased AGLE’s stock—demonstrating that Purchaser 2 had traded on the

basis of a tip that Trovias had provided pursuant to his fraudulent scheme to monetize actual

and/or the appearance of actual inside information.

       38.     On the same day, June 19, 2017, Trovias sent “Purchaser 3” a tip concerning

Westmoreland Coal Co. (“WLB”), a U.S. company with locations throughout the country whose




                                                9
             Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 10 of 34




securities trade on the NASDAQ exchange (Ticker: WLB). Trovias advised Purchaser 3 to buy

the stock after the market opened.

       39.     The next day, on June 20, 2017, Trovias asked Purchaser 3 through AlphaBay’s

messaging system whether she still held WLB, and, on June 24, 2017, Purchaser 3 confirmed

that she still held WLB—demonstrating that Purchaser 3 had purchased WBL shares on the basis

of a tip Trovias provided pursuant to his fraudulent scheme to monetize actual and/or the

appearance of actual inside information.

       40.     On June 27, 2017, Trovias sent a tip concerning Biondvax Pharmaceuticals Ltd.

(“BVXV”), an issuer traded on the NASDAQ exchange (Ticker: BVXV), to “Purchaser 4.”

Trovias advised Purchaser 4 to sell BVXV short after the NASDAQ opening.

       41.     Two days later, on June 29, 2017, Purchaser 4 confirmed in a message to Trovias

that she “did just what you said” and sold shares of BVXV based on Trovias’s tip—

demonstrating that Purchaser 4 had sold BVXV stock short on the basis of a tip Trovias provided

pursuant to his fraudulent scheme to monetize actual and/or the appearance of actual inside

information.

       42.     Trovias’s tips concerning OMNT, AGLE, WLB, and BVXV either were

materially false and misleading because they did not actually reflect information obtained from

the order book of a trading firm, or to the extent that Trovias did obtain trading information

concerning those issuers from an insider at a trading firm who disclosed information from the

firm’s order book, Trovias knew, recklessly disregarded, or had reason to know that the tips were

material, nonpublic information that he obtained in violation of a duty of trust and confidence for

a personal benefit.




                                                10
              Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 11 of 34




       43.       Between December 2016 and June 2017, Trovias sold 32 individual stock tips on

AlphaBay, including tips for many U.S.-based issuers that trade on stock exchanges in the

United States.

       44.       Between January 2017 and June 2017, Trovias sold two of the monthly plans and

two of the weekly plans.

       45.       By June 2017, on a feedback page for his listings, Trovias had received “100%

positive” ratings, and several customers other than Purchasers 1-4 said that they had profitably

traded on tips Trovias provided.

       (ii)      Dream Market

       46.       Dream Market was another online Dark Web market that operated using the Tor

network. It ceased operations on April 30, 2019.

       47.       Following the seizure of AlphaBay, Trovias joined Dream Market in

August 2017, and again used the username “TheBull.”

       48.       Like AlphaBay, Dream Market offered users various categories of goods and

services, including “Drugs,” “Hacking,” and “Fraud.”

       49.       Between August 2017 and at least January 2019, Trovias posted listings in Dream

Market’s “Fraud” subcategory. Trovias’s listings, substantially similar in appearance and

identical in content to his AlphaBay posts, offered insider trading tips obtained from “an actual

office clerk working in a trading branch” and represented that the tips were based on “what the

big boys are buying and selling.”

       50.       Trovias’s Dream Market advertisements either were materially false and

misleading insofar as Trovias did not actually obtain information concerning institutional trading

data from an insider at a trading firm, or if his statements were true, Trovias offered to sell



                                                 11
              Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 12 of 34




material, nonpublic information that he knew, recklessly disregarded, or had reason to know was

obtained in violation of a duty of trust and confidence for a personal benefit.

        51.      On Dream Market, Trovias offered a single stock tip for $21, a weekly stock tip

plan for $94, and a monthly stock tip plan for $312.

        52.      Trovias’s advertisement on Dream Market was accessible at all times from the

United States.

        53.      In April 2018, a user contacted Trovias about his posts through the Dream Market

internal messaging system. Unbeknownst to Trovias, the user was actually an undercover FBI

agent (“FBI Agent”).

        54.      Trovias later learned that the FBI Agent was based in the United States, and

Trovias claimed to the FBI Agent that he was also based in the United States.

        55.      On April 30, 2018, Trovias offered to sell the FBI Agent located in the United

States a monthly stock tip plan for $320.

        56.      On May 1, 2018, while located in the Southern District of New York, the FBI

transferred bitcoin worth $320 from a U.S. account to Trovias to pay for the monthly stock tip

plan.

        57.      The next day, on May 2, 2018, Trovias began sending the FBI Agent daily tips.

        58.      In messages with the FBI Agent, Trovias explained that the information

underlying his tips came from “money managers and a market maker.” 1 This statement either

was false and misleading because Trovias knew or was reckless in not knowing that he did not

obtain information from an insider at money managers and a market maker, or to the extent that


1
        A “market maker” is typically a large financial institution that helps create market
liquidity by purchasing and selling stocks in its own accounts so that purchasers and sellers have
a counterparty ready to fill orders when they are placed.

                                                 12
                  Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 13 of 34




his statements were true, they evidence that Trovias knew, recklessly disregarded, or had reason

to know that the tips were obtained in violation of a duty of trust and confidence for a personal

benefit.

          59.       Trovias sold tips through his posts on Dream Market to users other than the FBI

Agent.

          60.       On a feedback page for Trovias’s listings, several users (not including the FBI

Agent) indicated that they had purchased tips from Trovias and traded on the information.

          (iii)     Nightmare Market and ASAP Market

          61.       On March 29, 2019, in light of Dream Market’s announcements concerning its

impending closure, Trovias began posting his listing on Nightmare Market, another Dark Web

market on the Tor network. Trovias continued to use “TheBull” username.

          62.       Trovias posted three listings on Nightmare Market, again offering a single tip (for

$21), a weekly plan (for $91), and a monthly plan (for $309). The listings, copying the language

Trovias had used on the other Dark Web sites, advertised “inside trading tips” from an “actual

office clerk working in a trading branch.”

          63.       Trovias’s advertisement on Nightmare Market was accessible from the United

States.

          64.       Trovias’s Nightmare Market advertisements either were materially false and

misleading insofar as Trovias did not actually obtain information concerning institutional trading

data from an insider at a trading firm, or if his statements were true, Trovias offered to sell

material, nonpublic information that he knew or was reckless in not knowing were obtained in

violation of a duty of trust and confidence for a personal benefit.

          65.       Nightmare Market ceased operations in July 2019.



                                                    13
              Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 14 of 34




       66.      On or about March 25, 2020, Trovias created a profile on ASAP Market, yet

another Dark Web market on the Tor network, still using “TheBull” username.

       67.      Trovias posted three listings on ASAP Market, offering a single tip (for $19.75), a

weekly plan (for $78.75), and a monthly plan (for $344.75). The listings included the metatag 2

“#insidetrading” and advertised “Stock market insider tips coming directly from a market-

maker’s order books.”

       68.      Trovias’s advertisement on ASAP Market was accessible from the United States.

       69.      Trovias’s ASAP Market advertisements either were materially false and

misleading insofar as Trovias did not actually obtain information concerning trading data from

an insider at a market maker, or if his statements were true, Trovias offered to sell material,

nonpublic information that he knew or was reckless in not knowing were obtained in violation of

a duty of trust and confidence for a personal benefit.

       (iv)     Trovias’s Daily Tips

       70.      From June 16, 2017, through at least March 6, 2020, Trovias provided tips to buy

or sell particular stocks directly to the IRS Agent and the FBI Agent by emails and text

messages. Both were located in the United States when they received the emails and text

messages.

       71.      The chart in Exhibit A summarizes Trovias’s tips to the undercover federal agents

and others, including the date of each tip, the ticker symbol each tip related to, whether the tip

was to buy or sell, and Trovias’s purported confidence level in the tip. Exhibit A includes an

additional May 17, 2017 tip Trovias sent to purchasers of his tips.




2
       A metatag is text embedded in a webpage’s code designed to allow for easy searching but
which does not typically appear on a webpage.
                                                 14
             Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 15 of 34




       72.     Based on the allegations in Paragraphs 18-69, Trovias provided some or all of

these tips to his other daily, weekly, and monthly customers that he obtained via AlphaBay,

Dream Market, and Nightmare Market.

       73.     Some or all of tips in Exhibit A either (1) were materially false and misleading

because Trovias knew that he invented some or all of the tips or they otherwise did not reflect

actual trading data of an institutional trading firm provided by an insider and that the information

would be used in securities trading, or (2) to the extent that all or some of the tips that Trovias

provided to his customers were in fact order-book data obtained from an insider at a trading firm,

the tip was a disclosure of material, nonpublic information, and Trovias knew, recklessly

disregarded, or had reason to know that the information that he provided concerning institutional

purchases and sales was confidential and material, nonpublic information; that “the actual office

clerk” (whether himself or a third party) had a duty of confidentiality not to disclose such

information; that this information had been disclosed for a personal benefit; and that the

information would be used in securities trading.

       74.     To the extent that the tips Trovias provided to his customers were in fact order-

book data obtained from an insider at a trading firm, Trovias knew, recklessly disregarded, or

had reason to know that trading firms have policies prohibiting the disclosure of such

information because it may disclose proprietary trading strategies and reflect orders that may

have price and volume impacts on the market. Trovias demonstrated his awareness of the

sensitive nature of this information when he wrote to the FBI agent on May 18, 2018, that his

source “is really cautious of the information leaking to a lot of people.”

B.     Trovias Traded on Material, Nonpublic Information for His Own Benefit

       75.     In addition, to the extent that Trovias in fact obtained order-book data from an

insider at a trading firm, Trovias traded, both on others’ behalf and on his own, on the tips of
                                                  15
              Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 16 of 34




material, nonpublic information that he provided to Dark Web purchasers for his own benefit,

based on at least the facts alleged in Paragraphs 76 through 84, 89, and 97 below.

        76.     On approximately June 11 and 12, 2017, Trovias wrote to Purchaser 1 and offered

to trade securities on Purchaser 1’s behalf in exchange for a percentage of the returns.

        77.     During the exchange, Trovias informed Purchaser 1 that he was “already working

with quite a few people” to trade on their behalf in exchange for a percentage of the profit from

such trading.

        78.     On October 8, 2018, Trovias sent the FBI Agent a tip concerning Pennantpark

Floating Rate Capital Ltd. (“PFLT”), a U.S. company whose securities trade on the NASDAQ

exchange (Ticker: PFLT).

        79.     On October 10, 2018, Trovias sent the FBI Agent a tip concerning Fluidigm Corp.

(“FLDM”), a U.S. company whose securities trade on the NASDAQ exchange (Ticker: FLDM). 3

        80.     On October 12, 2018, Trovias sent the FBI Agent a tip concerning Heat Biologics

Inc. (“HTBX”), a U.S. company whose securities are listed on the NASDAQ exchange (Ticker:

HTBX).

        81.     On October 14, 2018—six days after he had sent the PFLT tip, four days after he

had sent the FLDM tip, and two days after he had sent the HTBX tip—Trovias wrote to the FBI

Agent and stated that he had “capitalized on some FLDM profit,” indicating that Trovias himself

had traded shares of FLDM based on the tip he had provided. In the same message, Trovias

wrote that he was “still waiting the PFLT too and HTBX,” meaning that he had traded shares of

PFLT and HTBX and was waiting to cover a short sale or sell purchased shares for a profit.



3
        Trovias sent additional tips concerning FLDM on January 14, 2019, and on February 14,
2020.

                                                16
                Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 17 of 34




        82.       On August 21, 2019, Trovias sent the FBI Agent a tip concerning SemiLEDs

Corp. (“LEDS”), a U.S. company with securities traded on the NASDAQ exchange (Ticker:

LEDS).

        83.       Later that day, Trovias messaged the FBI Agent that LEDS had “[j]umped like

crazy” and that Trovias “took profit,” again making clear that he had traded shares of the stock

for a profit.

        84.       The FBI agent was located in the United States when he received all of these

messages.

        85.       For the reasons alleged herein, including in Paragraphs 21-22, 24, 32, 42, 49, 58,

62, 67, 73-74, 85, and 88, Trovias knew, recklessly disregarded, or had reason to know that the

information that he was provided and traded upon concerning institutional purchases and sales

was confidential and material, nonpublic information; that “the actual office clerk” (whether

himself or a third party) had a duty of confidentiality not to disclose or use such information for

his own personal use; that this information had been disclosed for a personal benefit (if a third

party disclosed it) or misappropriated by Trovias for his own benefit (if he was privy to the

information first-hand).

C.      Trovias Sells Pre-Release Earnings Reports

        86.       In addition to Trovias’s sales of tips via the Dark Web, he also offered and sold

unpublished earnings reports for Illumina Inc. (“Illumina”) (Ticker: ILMN), a U.S. company

with offices throughout the country, and Analogic Corporation (“Analogic”) (Ticker: ALOG), a

U.S. company, both of which were issuers listed on the NASDAQ exchange.

        87.       On June 23, 2017, Trovias emailed the IRS Agent that he would soon have access

to “some unpublished earnings reports.”



                                                   17
             Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 18 of 34




       88.     On July 10, 2017, Trovias informed the IRS Agent that he had obtained the

earnings reports, and in a later communication the same day, explained to the IRS Agent that

“the information is sensitive and more importantly illegal to use or share.”

       89.     That same day, Trovias wrote to the IRS Agent, “I’m trading some people [sic]

capital myself and returning it with a profit”—demonstrating that Trovias traded using material,

nonpublic information in his own account and/or for the accounts of others.

       90.     On July 12, 2017, Trovias offered to sell the IRS Agent an unpublished earnings

report for $5,000. Trovias predicted a “high percentage (~40%) profit” on trading using the

information, in which he expressed the highest level of confidence, “10/10.”

       91.     In the same message, Trovias also offered another earnings report “upfront” in

return for “a percentage of profit after the trades are done”—demonstrating that Trovias expected

a personal benefit from providing the earnings report.

       92.     On July 12, 2017, the IRS Agent responded to Trovias’s suggestion to purchase

the unpublished earnings report or to have Trovias trade money on his behalf by stating “we need

to have a trust with each other.” On July 13, 2017, Trovias responded stating that he and the IRS

Agent could “continue with the subscription to build more trust”—demonstrating that Trovias

sent at least some daily tips and the Illumina earnings report as described below to build trust

between him and the IRS Agent.

       93.     On August 1, 2017, at approximately 4:43 a.m. Pacific Time, although the IRS

Agent had not paid him, Trovias sent the IRS Agent excerpts from Illumina’s yet-to-be-released

second quarter 2017 earnings report:




                                                18
               Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 19 of 34




         94.     Approximately 9 hours later, Illumina announced its quarterly earnings during a

conference call. Consistent with Trovias’s email, Illumina reported revenue of $662 million and

diluted earnings per share of $0.82. Trovias also provided the correct numbers for Illumina’s

revenue growth estimate, earnings calculated according to Generally Accepted Accounting

Principles or “GAAP,” and non-GAAP earnings per share.

         95.     Following the announcement, Illumina’s stock price closed on August 2, 2017, at

$197.85 per share, a 14.8% increase from the previous day’s closing price of $172.30 per share.

         96.     At the time, Illumina had a corporate policy that prohibited employees and

consultants from the unauthorized disclosure or use of nonpublic information and expressly

prohibited disclosure of material, nonpublic information for purposes of tipping other parties to

trade.

         97.     On August 23, 2017, Trovias wrote to the IRS Agent to inform him that he was

obtaining access to more pre-release earnings reports and that “I can either trade your capital or

hand you reports so you can trade yourself, i [sic] am already managing some people’s

                                                 19
              Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 20 of 34




money”—demonstrating that Trovias traded using material, nonpublic information on his own

account or for the accounts of others.

       98.      Later in August 2017, in light of the accurate tip from Trovias, Trovias and the

IRS Agent discussed plans for Trovias to sell the IRS Agent additional pre-release earnings

reports.

       99.      On September 6, 2017, Trovias agreed to sell the IRS Agent another pre-release

earnings report for $5,000, to be paid in bitcoin.

       100.     On September 14, 2017, the IRS Agent sent Trovias 1.298 bitcoin. The bitcoin

was sent from a U.S. account, and the IRS agent was located in the United States at the time of

all of his conversations with Trovias.

       101.     Four days later, on September 18, 2017, Trovias sent the IRS Agent information

concerning the forthcoming earnings report of Analogic for its fiscal year 2017 and fourth

quarter of 2017:




                                                 20
                Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 21 of 34




         102.     On September 26, 2017, Analogic released its earnings report for its fiscal year

2017 and fourth quarter of 2017, both of which ended on July 31, 2017. Although the earnings

report contained the $538.083 million figure Trovias had provided to the FBI Agent, that figure

was in fact the “total assets” line item in Analogic’s earnings report, rather than the “total

revenue” Trovias had told the FBI Agent. In addition, the 12.452 million figure that Trovias

provided as the dollar amount of “GAAP Net income” actually corresponded to Analogic’s

earnings report as the number of “weighted-average shares outstanding.”

         103.     At the time, Analogic had a corporate policy that prohibited employees and

consultants from the unauthorized disclosure or use of nonpublic information and expressly

prohibited disclosure of material, nonpublic information for purposes of tipping other parties to

trade.

         104.     Trovias knew, recklessly disregarded, or had reason to know that the pre-release

earnings reports were material, nonpublic information that had been disclosed in breach of a duty

of confidence not to disclose such information.

         105.     With respect to the source of his daily tips and earnings reports, if his tipper was

an actual third party, Trovias knew, recklessly disregarded, or had reason to know that he

provided, and his tipper obtained, a personal benefit from Trovias’s acting as a vendor for his

tipper as alleged in Paragraph 32. If Trovias was the insider, he obtained a personal benefit in the

funds he received from selling the material, nonpublic information. And with respect to the

Illumina earnings report, his tipper and Trovias obtained a personal benefit by using the report to

gain the trust of the IRS Agent, which precipitated the payment for the Analogic report.

D.       Trovias’s Scheme to Establish a Dark Web Marketplace for Insider Trading Tips

         106.     During discussions with the FBI Agent and another undercover FBI agent,

Trovias discussed building a website on the Tor network for users to share insider information
                                                   21
              Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 22 of 34




such as pre-release earnings reports. For example, on June 23, 2020, Trovias discussed with the

two FBI agents how to develop the Tor website.

       107.     Trovias worked with a third party to begin building the website and requested

help from the two FBI agents.

       108.     During his chats with the FBI agents, Trovias suggested that he would recruit

insiders to auction material, nonpublic information on the site, acting as an escrow agent for the

sellers and purchasers.

       109.     In August 2020, Trovias suggested an in-person meeting with the two undercover

FBI agents to further discuss establishing the Tor website.

       110.     In August 2020 and after, Trovias agreed to meet the FBI agents in person to

further discuss the plan to develop the Dark Web marketplace that would allow users to offer and

purchase material, nonpublic information.

       111.     Both FBI agents indicated to Trovias that they were located in the United States,

and Trovias also told the FBI agents that he was based in the U.S.

       112.     Trovias knew or was reckless in not knowing that users of the anticipated website

would use it to sell or share material, nonpublic information, and that purchasers or other users

would trade securities upon that information. Trovias knew or was reckless in not knowing that

the material, nonpublic information that was to be shared on this darknet website would be

obtained or shared in violation of duties to keep such information in confidence and that the

tippers would receive a personal benefit in the form of compensation from the sale of such

information.




                                                22
              Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 23 of 34




                                 FIRST CLAIM FOR RELIEF
                Violations of Section 10(b) of the Exchange Act and Rule 10b-5

       113.     The Commission repeats, realleges, and incorporates by reference paragraphs 1

through 112, as though fully set forth herein.

       114.     At all relevant times, Trovias knowingly or recklessly made untrue statements of

material fact and engaged in deceptive conduct, acts, and practices by misrepresenting the source

of the tips and claiming that they reflected information from an insider and that the tips were

based on institutional trading orders by a trading firm.

       115.     To the extent that Trovias did obtain trading tips from an insider at a trading firm

based upon institutional order data, at all relevant times, Trovias knew or recklessly disregarded

that the information he obtained concerning the trading books of money managers and/or market

makers was material, nonpublic information.

       116.     In addition, at all relevant times, Trovias knew or recklessly disregarded that the

pre-release earnings reports were confidential and material, nonpublic information.

       117.     At all relevant times, Trovias knew, recklessly disregarded, or had reason to know

that providing and trading upon this material, nonpublic information was a breach of a duty of

trust and confidence not to disclose it or use it for personal purposes—whether, if Trovias was

obtaining the information from another person, that duty was his source’s, or, if he was directly

privy to the information, that duty was his own.

       118.     If the tipper of the material, nonpublic information was in fact a third party,

Trovias knew, recklessly disregarded, or had reason to know that he provided, and his tipper

obtained, a personal benefit from Trovias’s acting as a vendor for the information. As to the

contemplated Tor website he was working to develop, Trovias knew, recklessly disregarded, or




                                                 23
                 Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 24 of 34




had reason to know that his tippers would obtain a personal benefit in the form of compensation

from the auctions on the website.

          119.     Trovias received a personal benefit from disclosing the material, nonpublic

information—i.e., payments from the IRS Agent, the FBI Agent, and his other customers.

          120.     Trovias or a third party tipper knew or recklessly disregarded that purchasers of

these tips and earnings reports traded or would trade securities on the basis of the information he

provided, and, with respect to the Illumina earnings report, Trovias obtained a personal benefit

by using the report to gain the trust of the IRS Agent, which led to the payment for the Analogic

report.

          121.     Trovias also engaged in deceptive conduct, acts, and practices by planning to

establish a darknet website to facilitate the exchange of material, nonpublic information in

breach of duties of confidentiality owed to the providers of that information.

          122.     By virtue of the foregoing, Defendant, directly or indirectly, by the use of the

means and instrumentalities of interstate commerce or of the mails, in connection with the actual

or intended purchase or sale of securities, knowingly or recklessly, employed devices, schemes,

or artifices to defraud, and engaged in acts, practices, and courses of business which operate or

would operate as a fraud or deceit; and/or Defendant made untrue statements of material fact and

omitted to state material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.

          123.     By virtue of the foregoing, Defendant violated, and unless restrained and enjoined

will continue to violate, Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)], and Rule 10b-5

[17 C.F.R. § 240.10b-5] promulgated thereunder.




                                                    24
                 Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 25 of 34




                                   SECOND CLAIM FOR RELIEF
                  Injunctive Relief Pursuant to Section 21(d)(1) of the Exchange Act

          124.     The Commission repeats, realleges and incorporates by reference paragraphs 1

through 112, as though fully set forth herein.

          125.     By virtue of the foregoing, Defendant is about to engage in acts or practices that

constitute a violation of Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)], and Rule 10b-5

[17 C.F.R. § 240.10b-5] promulgated thereunder, entitling the Commission to an order enjoining

such acts and practices pursuant to Section 21(d)(1) of the Exchange Act [15 U.S.C.

§ 78u(d)(1)].

                                        PRAYER FOR RELIEF

          WHEREFORE, the Commission respectfully requests that the Court grant the following

relief:

                                                    I.

          A Final Judgment permanently restraining and enjoining Defendant, his agents, servants,

employees and attorneys and other persons in active concert or participation with him who

receive actual notice of the injunction by personal service or otherwise from violating

Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R.

§ 240.10b-5];

                                                    II.

          A Final Judgment permanently restraining and enjoining Defendant, his agents, servants,

employees and attorneys and other persons in active concert or participation with him who

receive actual notice of the injunction by personal service or otherwise from establishing and/or

operating any website that permits the offer, sale, or purchase of nonpublic information

concerning the issuers of publicly traded securities;

                                                    25
             Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 26 of 34




                                               III.

        A Final Judgment directing the Defendant to pay civil money penalties pursuant to

Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)] or Section 21A(a)(2) of the

Exchange Act [15 U.S.C. § 78u-1(a)(2)];

                                               IV.

        Ordering the Defendant to disgorge with prejudgment interest all ill-gotten gains from the

conduct alleged in this Complaint pursuant to Section 21(d)(5) of the Exchange Act, 15 U.S.C.

§ 78u(d)(5), and Sections 6501(a)(1) and (a)(3) of the National Defense Authorization Act for

Fiscal Year 2021, Pub. L. No. 116-283, to be codified at 15 U.S.C. §§ 78u(d)(3) and (d)(7); and

                                                V.

        Such other and further relief as this Court deems appropriate and necessary for the benefit

of investors.

                                        JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands that this

case be tried to a jury.

 Dated: New York, New York                    SECURITIES AND EXCHANGE COMMISSION
        July 9, 2021
                                              By: __/s/ Richard R. Best___________________
                                                 Richard R. Best
                                                 Kristina Littman
                                                 John O. Enright
                                                 Victor Suthammanont
                                                 Morgan B. Ward Doran
                                                 Jon Daniels
                                                 200 Vesey Street, Suite 400
                                                 New York, New York 10281
                                                 (212) 336-5674 (Suthammanont)
                                                 Email: SuthammanontV@sec.gov

                                                  Attorneys for Plaintiff



                                                26
         Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 27 of 34




                              SEC v. TROVIAS
                      EXHIBIT A TO THE COMPLAINT
                                Chart of Tips
Issuer   Date        Short/Long Instruction                     Confidence
                                                                Level
MDXG     5/17/2017   SHORT       n/a                            n/a
PTCT     6/16/2017   SHORT       Sell after the opening         8
WLB      6/19/2017   LONG        Buy after the opening          7
FNFV     6/20/2017   SHORT       Sell after the opening         8
NVCR     6/21/2017   SHORT       Sell after the opening         8
ZGNX     6/22/2017   LONG        Buy after the opening          9
CG       6/23/2017   LONG        Buy after the opening          8
BVXV     6/27/2017   SHORT       Sell after the opening         8
CCXI     6/28/2017   SHORT       Sell after the opening         8
EXTR     6/29/2017   LONG        Buy after the opening          7
LAKE     6/30/2017   SHORT       Sell after the opening         Be cautious
RUN      7/3/2017    SHORT       Sell after open at $7.20       8
WIN      7/5/2017    LONG        Buy after the opening          9
PIRS     7/6/2017    SHORT       Sell after the opening         8
HDSN     7/7/2017    LONG        Buy after the opening          Be cautious
CORI     7/10/2017   SHORT       Sell after the opening         9
AGFS     7/11/2017   LONG        Buy after the opening          8
EVRI     7/12/2017   LONG        Buy after the opening          8
MITK     7/13/2017   SHORT       Sell around $9.80 after the    8
                                 opening
INAP     7/14/2017   LONG        Buy after the opening around   8
                                 $3.90
QNST     5/2/2018    LONG        Buy after the opening          8
OFG      5/3/2018    SHORT       Sell after the opening         8
LOCO     5/4/2018    LONG        Buy after the opening          7
NTWK     5/7/2018    LONG        Buy after the opening          8
GLUU     5/8/2018    SHORT       Sell after the opening         9
ASYS     5/9/2018    LONG        Buy after the opening          8
RCM      5/10/2018   LONG        Buy after the opening          9
APPS     5/11/2018   LONG        Buy after the opening          8
TTOO     5/14/2018   SHORT       Sell after the opening         8
IOTS     5/15/2018   LONG        Buy after the opening          9
AIRG     5/16/2018   SHORT       Sell after the opening         7
HWCC     5/17/2018   LONG        Buy after the opening          8
NXEO     5/18/2018   SHORT       Sell after the opening         9


                                      1
       Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 28 of 34




PNTR   5/21/2018    LONG      Buy after the opening       8
OSXQ   ~10/1/2018   LONG      n/a                         n/a
CGVI   ~10/1/2018   LONG      n/a                         n/a
OXSQ   10/2/2018    LONG      n/a                         n/a
CVGI   10/3/2018    LONG      n/a                         n/a
APPS   10/4/2018    LONG      n/a                         n/a
INOV   10/5/2018    LONG      n/a                         n/a
PFLT   10/8/2018    SHORT     n/a                         n/a
ZFGN   10/9/2018    LONG      n/a                         n/a
FLDM   10/10/2018   LONG      n/a                         n/a
SPWH   10/11/2018   LONG      n/a                         n/a
HTBX   10/12/2018   LONG      n/a                         n/a
EZPW   10/15/2018   LONG      n/a                         n/a
STLK   10/16/2018   SHORT     n/a                         n/a
ASYS   10/17/2018   LONG      n/a                         n/a
IVAC   10/18/2018   LONG      n/a                         n/a
CWCO   10/19/2018   LONG      n/a                         n/a
CFFN   10/22/2018   LONG      n/a                         n/a
MEET   10/23/2018   LONG      n/a                         n/a
EIGR   10/24/2018   LONG      n/a                         n/a
FEIM   10/25/2018   LONG      n/a                         n/a
CNTY   10/26/2018   LONG      n/a                         n/a
MPAC   10/29/2018   LONG      n/a                         n/a
AFSI   10/31/2018   LONG      n/a                         n/a
GWRS   11/1/2018    SHORT     n/a                         n/a
MAMS   11/2/2018    LONG      n/a                         n/a
CHN    11/5/2018    LONG      n/a                         n/a
BBBY   11/7/2018    LONG      n/a                         n/a
EEP    11/8/2018    SHORT     n/a                         n/a
CLPR   11/9/2018    LONG      n/a                         n/a
GNK    11/12/2018   LONG      n/a                         n/a
RUBI   11/13/2018   SHORT     n/a                         n/a
CRNT   11/14/2018   SHORT     n/a                         n/a
IMMY   11/15/2018   LONG      n/a                         n/a
GRBK   11/16/2018   LONG      n/a                         n/a
VCTR   11/20/2018   SHORT     n/a                         n/a
DSWL   11/21/2018   LONG      n/a                         n/a
QBAK   11/26/2018   LONG      n/a                         n/a
CPRX   11/29/2018   LONG      n/a                         n/a
BIOS   11/30/2018   LONG      n/a                         n/a
CDTX   12/3/2018    LONG      n/a                         n/a

                                   2
        Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 29 of 34




DL      12/4/2018    LONG      n/a                         n/a
PFSW    12/10/2018   LONG      n/a                         n/a
MITK    12/11/2018   LONG      n/a                         n/a
HLIT    12/12/2018   LONG      n/a                         n/a
LOB     12/13/2018   SHORT     n/a                         n/a
CCLP    12/14/2018   LONG      n/a                         n/a
PBBI    12/17/2018   LONG      n/a                         n/a
CPIX    12/18/2018   LONG      n/a                         n/a
VRRM    12/19/2018   LONG      n/a                         n/a
UXIN    12/20/2018   SHORT     n/a                         n/a
RING    12/21/2018   LONG      n/a                         n/a
RCMT    12/26/2018   LONG      n/a                         n/a
SSRM    12/27/2018   SHORT     n/a                         n/a
QUMU    12/28/2018   LONG      n/a                         n/a
EBMT    12/31/2018   LONG      n/a                         n/a
KIRK    1/2/2019     LONG      n/a                         n/a
CCM     1/3/2019     LONG      n/a                         n/a
BCBP    1/4/2019     LONG      n/a                         n/a
NESR    1/7/2019     LONG      n/a                         n/a
LBTYA   1/8/2019     LONG      n/a                         n/a
FORK    1/9/2019     LONG      n/a                         n/a
ESXB    1/10/2019    LONG      n/a                         n/a
FLDM    1/14/2019    LONG      n/a                         n/a
MENC    1/15/2019    LONG      n/a                         n/a
MVC     1/17/2019    LONG      n/a                         n/a
ALOT    1/18/2019    LONG      n/a                         n/a
SHOS    1/22/2019    LONG      n/a                         n/a
GVP     1/23/2019    LONG      n/a                         n/a
CETV    1/24/2019    LONG      n/a                         n/a
TRNS    1/25/2019    LONG      n/a                         n/a
EPIX    1/28/2019    LONG      n/a                         n/a
SFS     1/29/2019    LONG      n/a                         n/a
PYDS    1/30/2019    LONG      n/a                         n/a
CAMT    1/31/2019    LONG      n/a                         n/a
SVBI    2/1/2019     LONG      n/a                         n/a
CLDF    2/4/2019     LONG      n/a                         n/a
DVAX    ~2/27/2019   SHORT     Sell after the opening      n/a
ITI     2/28/2019    LONG      Buy after the opening       n/a
MOBL    3/1/2019     LONG      Buy after the opening       n/a
BCRX    ~3/5/2019    LONG      Buy after the opening       n/a
DAVE    3/5/2019     LONG      Buy after the opening       n/a

                                     3
        Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 30 of 34




MAMS    3/6/2019     SHORT     For a Short Today           n/a
RECN    3/7/2019     SHORT     Sell after the opening      n/a
HONE    3/8/2019     LONG      Buy after the opening       n/a
DCAR    3/11/2019    LONG      Buy after the opening       n/a
MNI     ~3/12/2019   LONG      Buy after the opening       n/a
HCAP    3/20/2019    SHORT     Sell after the opening      n/a
ISNS    3/21/2019    SHORT     Sell after the opening      n/a
ORGS    3/22/2019    LONG      Buy after the opening       n/a
RESI    3/26/2019    LONG      Buy after the opening       n/a
ORMP    3/27/2019    LONG      Buy after the opening       n/a
IDSY    3/28/2019    LONG      Buy after the opening       n/a
AWRE    ~4/3/2019    LONG      Buy after the opening       n/a
LAZY    4/4/2019     LONG      Buy after the opening       n/a
JCTCF   ~4/8/2019    LONG      Buy after the opening       n/a
TST     ~4/9/2019    LONG      Buy after the opening       n/a
DOGZ    4/10/2019    SHORT     Sell after the opening      n/a
CJJD    4/11/2019    SHORT     Sell after the opening      n/a
WHLRD   4/12/2019    LONG      Buy after the opening       n/a
NESR    ~4/15/2019   LONG      Buy after the opening       n/a
IRIX    4/16/2019    LONG      Buy after the opening       n/a
GNUS    4/17/2019    LONG      Buy after the opening       n/a
MIND    ~4/26/2019   SHORT     Sell after the opening      n/a
CTG     4/29/2019    LONG      Buy after the opening       n/a
CPSS    4/30/2019    LONG      Buy after the opening       n/a
BKTI    5/1/2019     LONG      Buy after the opening       n/a
PRTH    5/2/2019     LONG      Buy after the opening       n/a
KTCC    5/3/2019     LONG      Buy after the opening       n/a
SOI     5/6/2019     SHORT     Sell after the opening      n/a
GAIA    5/7/2019     LONG      Buy after the opening       n/a
AIRG    5/8/2019     LONG      Buy after the opening       n/a
MTBC    ~5/10/2019   SHORT     Sell after the opening      n/a
ELMD    ~5/13/2019   LONG      Buy after the opening       n/a
GPX     5/14/2019    SHORT     Sell after the opening      n/a
KRYS    5/15/2019    LONG      Buy after the opening       n/a
TLF     5/16/2019    LONG      Buy after the opening       n/a
IMXI    5/17/2019    LONG      Buy after the opening       n/a
VNCE    5/20/2019    LONG      Buy after the opening       n/a
CCO     5/21/2019    LONG      Buy after the opening       n/a
SNSS    5/22/2019    LONG      n/a                         n/a
SPEX    5/23/2019    LONG      Buy after the opening       n/a
LINC    ~5/29/2019   LONG      Buy after the opening       n/a

                                     4
        Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 31 of 34




TRPX    5/30/2019    LONG      Buy after the opening       n/a
AIRG    5/31/2019    LONG      Buy after the opening       n/a
ACTG    ~6/3/2019    LONG      Buy after the opening       n/a
CFMS    6/4/2019     LONG      Buy after the opening       n/a
LIQT    6/5/2019     LONG      Buy after the opening       n/a
TBLT    6/6/2019     LONG      Buy after the opening       n/a
ZNGA    6/7/2019     LONG      Buy after the opening       n/a
CHMA    6/10/2019    LONG      Buy after the opening       n/a
WILC    6/11/2019    LONG      Buy after the opening       n/a
VCYT    6/12/2019    SHORT     Sell after the opening      n/a
VOXX    6/13/2019    LONG      Buy after the opening       n/a
VTNR    6/25/2019    LONG      Buy after the opening       n/a
VISL    6/26/2019    LONG      Buy after the opening       n/a
ATRS    6/27/2019    LONG      Buy after the opening       n/a
BYFC    ~6/28/2019   LONG      Buy after the opening       n/a
ALTM    7/1/2019     LONG      Buy after the opening       n/a
CDXC    7/2/2019     SHORT     Sell after the opening      n/a
FTNT    7/3/2019     LONG      Buy after the opening       n/a
ALLY    ~7/5/2019    LONG      Buy after the opening       n/a
SLGL    7/9/2019     SHORT     Sell after the opening      n/a
IFMK    7/10/2019    LONG      Buy after the opening       n/a
INSG    7/11/2019    LONG      Buy after the opening       n/a
TNP     ~7/12/2019   LONG      Buy after the opening       n/a
MIND    7/15/2019    LONG      Buy after the opening       n/a
LIFE    7/16/2019    LONG      Buy after the opening       n/a
SIFY    7/17/2019    LONG      Buy after the opening       n/a
SESN    7/18/2019    LONG      Buy after the opening       n/a
ANIX    7/22/2019    LONG      Buy after the opening       n/a
SMSI    7/23/2019    LONG      Buy after the opening       n/a
HEBT    7/25/2019    LONG      Buy after the opening       n/a
NEON    7/26/2019    LONG      n/a                         n/a
APPS    7/29/2019    LONG      Buy after the opening       n/a
LPTX    7/30/2019    LONG      Buy after the opening       n/a
HWCC    7/31/2019    LONG      Buy after the opening       n/a
SHORT   8/1/2019     SHORT     Sell after the opening      n/a
JRSH    8/5/2019     LONG      Buy after the opening       n/a
SLGL    8/6/2019     LONG      Buy after the opening       n/a
CASA    8/7/2019     LONG      Buy after the opening       n/a
UTSI    8/8/2019     LONG      Buy after the opening       n/a
BCLI    ~8/9/2019    LONG      Buy after the opening       n/a
ALSK    8/12/2019    LONG      Buy after the opening       n/a

                                     5
       Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 32 of 34




INOD   8/13/2019    LONG      Buy after the opening       n/a
RAND   8/14/2019    LONG      Buy after the opening       n/a
IOTS   8/15/2019    SHORT     Sell after the opening      n/a
LPCN   ~8/16/2019   LONG      Buy after the opening       n/a
PXLW   8/19/2019    LONG      Buy after the opening       n/a
SENS   8/20/2019    LONG      Buy after the opening       n/a
LEDS   8/21/2019    LONG      Buy after the opening       n/a
PRTS   8/22/2019    LONG      Buy after the opening       n/a
ATAX   ~8/23/2019   SHORT     Sell after the opening      n/a
GENE   8/26/2019    LONG      Buy after the opening       n/a
EPIX   8/27/2019    LONG      Buy after the opening       n/a
ERII   8/28/2019    LONG      Buy after the opening       n/a
DOGZ   8/29/2019    LONG      Buy after the opening       n/a
STCN   ~8/30/2019   LONG      Buy after the opening       n/a
TUES   9/2/2019     LONG      Buy after the opening       n/a
TUES   9/3/2019     LONG      Buy after the opening       n/a
CLIR   9/4/2019     LONG      Buy after the opening       n/a
CJJD   9/5/2019     LONG      Buy after the opening       n/a
INSG   9/6/2019     LONG      Buy after the opening       n/a
SNSS   9/9/2019     LONG      Buy after the opening       n/a
CPRX   9/10/2019    LONG      Buy after the opening       n/a
JCS    9/11/2019    SHORT     Sell after the opening      n/a
UCFC   9/12/2019    SHORT     Sell after the opening      n/a
MACK   9/13/2019    SHORT     Sell after the opening      n/a
ITI    9/16/2019    LONG      Buy after the opening       n/a
RRD    9/17/2019    LONG      Buy after the opening       n/a
PRTS   9/18/2019    SHORT     Sell after the opening      n/a
CYRN   9/19/2019    LONG      Buy after the opening       n/a
PLUG   9/20/2019    SHORT     Sell after the opening      n/a
HMY    9/23/2019    LONG      Buy after the opening       n/a
NBSE   9/24/2019    SHORT     Sell after the opening      n/a
PESI   9/25/2019    SHORT     Sell after the opening      n/a
ATAX   9/27/2019    LONG      Buy after the opening       n/a
KOOL   9/30/2019    LONG      Buy after the opening       n/a
INSG   10/1/2019    LONG      Buy after the opening       n/a
GIFI   10/2/2019    SHORT     Sell after the opening      n/a
DSWL   10/3/2019    SHORT     Sell after the opening      n/a
VOXX   10/4/2019    LONG      Buy after the opening       n/a
BNSO   10/7/2019    LONG      Buy after the opening       n/a
APEN   10/9/2019    LONG      Buy after the opening       n/a
TOUR   10/10/2019   LONG      Buy after the opening       n/a

                                    6
       Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 33 of 34




ASPU   10/11/2019    LONG     Buy after the opening       n/a
ARTW   10/15/2019    LONG     Buy after the opening       n/a
SURF   10/16/2019    LONG     Buy after the opening       n/a
VVPR   10/17/2019    LONG     Buy after the opening       n/a
TCCO   10/18/2019    SHORT    Sell after the opening      n/a
IPWR   10/21/2019    SHORT    Sell after the opening      n/a
SMTA   10/24/2019    LONG     Buy after the opening       n/a
TOUR   10/25/2019    LONG     Buy after the opening       n/a
QRHC   10/28/2019    LONG     Buy after the opening       n/a
BASI   10/29/2019    LONG     Buy after the opening       n/a
INVE   10/30/2019    SHORT    Sell after the opening      n/a
RELL   10/31/2019    LONG     Buy after the opening       n/a
BLDP   11/1/2019     LONG     Buy after the opening       n/a
SOHO   11/4/2019     LONG     Buy after the opening       n/a
HOTH   11/5/2019     LONG     Buy after the opening       n/a
IOTS   11/6/2019     LONG     Buy after the opening       n/a
CRHM   11/7/2019     LONG     Buy after the opening       n/a
QTNT   ~11/8/2019    LONG     Buy after the opening       n/a
GIGM   11/18/2019    LONG     Buy after the opening       n/a
CAAS   11/19/2019    LONG     Buy after the opening       n/a
EVOK   11/20/2019    LONG     Buy after the opening       n/a
OSCL   ~11/22/2019   LONG     Buy after the opening       n/a
HHT    ~12/6/2019    LONG     Buy after the opening       n/a
CTIC   12/11/2019    LONG     Buy after the opening       n/a
RNWK   12/12/2019    LONG     Buy after the opening       n/a
GTIM   12/13/2019    LONG     Buy after the opening       n/a
AVCO   12/16/2019    LONG     Buy after the opening       n/a
SYPR   12/17/2019    LONG     Buy after the opening       n/a
ACHV   12/18/2019    LONG     Buy after the opening       n/a
AEY    12/19/2019    LONG     Buy after the opening       n/a
CLMT   12/20/2019    LONG     Buy after the opening       n/a
ABDC   1/31/2020     SHORT    Sell after the opening      n/a
NEPH   2/3/2020      LONG     Buy after the opening       n/a
CWBC   ~2/4/2020     SHORT    Sell after the opening      n/a
GPAQ   ~2/5/2020     LONG     Buy after the opening       n/a
NICK   2/7/2020      LONG     Buy after the opening       n/a
RMNI   2/13/2020     LONG     Buy after the opening       n/a
FLDM   2/14/2020     LONG     Buy after the opening       n/a
MCHX   ~2/18/2020    LONG     Buy after the opening       n/a
AGRX   2/19/2020     LONG     Buy after the opening       n/a
DAIO   2/20/2020     LONG     Buy after the opening       n/a

                                    7
       Case 1:21-cv-05925 Document 1 Filed 07/09/21 Page 34 of 34




GNMK   2/21/2020   LONG       Buy after the opening       n/a
CENX   2/24/2020   LONG       Buy after the opening       n/a
TVTY   2/25/2020   SHORT      Sell after the opening      n/a
AQB    2/26/2020   LONG       Buy after the opening       n/a
BCLI   2/27/2020   LONG       Buy after the opening       n/a
SMED   2/28/2020   SHORT      Sell after the opening      n/a
BMRA   3/2/2020    SHORT      Sell after the opening      n/a
FTAC   3/3/2020    LONG       Buy after the opening       n/a
BLDP   3/5/2020    SHORT      Sell after the opening      n/a
NCNA   3/6/2020    SHORT      Sell after the opening      n/a




                                    8
